Citation Nr: 1133390	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Travel Board hearing at the RO in April 2011.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

The Veteran claims he has PTSD due to witnessing an in-service airplane crash.  The RO has verified the in-service crash and that the Veteran was stationed at that base at that time. 

In a September 2007 VA progress note, the Veteran reported he was traumatized when a plane crashed into his hanger at Miramar Naval Air Station in late November 1969 and 11 people were killed.  The psychologist noted at the Veteran experiences periods of severe PTSD symptoms when he is triggered to remember these events.  He has used drugs and alcohol in the past to attempt to dampen these symptoms, but is currently clean and sober and experiencing renewed severity of symptoms.   

In a December 2007 VA progress note, the Veteran reported he applied for supplemental security income (SSI) from the Social security Administration (SSA).  The Veteran complained of being homeless, with nightmares and flashbacks.  The examiner diagnosed major depressive disorder, PTSD, and opioid dependence. 

During a January 2009 VA examination, the Veteran reported his dad and paternal grandmother were alcoholics and his paternal aunt was placed in an asylum.  After review of the claims file and interview with the Veteran, the psychologist diagnosed major depressive disorder with psychotic features, and opiate dependence.  The physician opined that the Veteran's depressive disorder appears related to genetic factors within his familial make-up of alcoholism and mental illness.  He does not show symptoms of PTSD. 

Given the difference of opinion between the September 2007 VA psychologist and the January 2009 psychiatrist, the Board finds another VA examination is necessary to determine whether the Veteran has a psychiatric disorder related to service.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As noted previously, the Veteran reported that he applied for SSI by the SSA. During the April 2011 Travel Board hearing, the Veteran reported his SSI claim was granted on the basis of PTSD.  While SSA disability records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Thus, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his psychiatric disorders since service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AMC should contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefit (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If any records are unavailable, a note to that effect should be placed in the claims file, and the Veteran and his representative so advised in writing.

3.  Then, after the preceding remand actions have been performed, the Veteran must also be afforded a VA mental health examination, with an appropriate VA psychiatrist or psychologist, to determine the nature and etiology of his claimed acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a diagnosis(es) corresponding to the claimed psychiatric disorder(s).  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to PTSD and/or any other psychiatric disorder(s) diagnosed by the examiner.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the service treatment records, post-service treatment records, various PTSD and stressor statements contained in the claims file, and the testimony contained in the transcript of the Veteran's April 2011 Travel Board hearing.  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for PTSD or depression.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed PTSD is etiologically related to the stressor events reported by the Veteran and noted by the examiner in the report.  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  After completing these actions, the AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


